Citation Nr: 0817768	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-18 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C. § 1318.

3.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under the provisions of 38 U.S.C. 
Chapter 35.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from February 1947 until 
August 1968.  He died in January 2003.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in New Orleans, 
Louisiana.


FINDINGS OF FACT

1.  The veteran died in January 2003 at the age of 74.  The 
cause of death was reported as acute leukemia, myelogenous, 
of 13 months duration, due to myelodysplastic syndrome of 18 
months duration.

2.  At the time of his death, the veteran was service-
connected for a fracture of the tibia and fibula (30%), 
varicose veins (30%), hemorrhoids (0%), degenerative joint 
disease of the right hip (0%), and degenerative joint disease 
of the left knee (0%).

3.  The evidence does not show that the veteran's leukemia 
was related to his service-connected disabilities.

4.  The veteran did not engage in a radiation risk activity 
and there is otherwise no evidence of exposure to ionizing 
radiation during service.

5.  No competent evidence causally relates the veteran's 
terminal acute myelogenous leukemia to active service or to 
any service-connected disability.

6.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability that was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death or so rated for a period of not less than 
5 years from the date of his discharge or other release from 
active duty.

7.  There is no allegation of clear and unmistakable error 
(CUE) in the veteran's life time as to any rating decision 
regarding the evaluation of service-connected disabilities or 
effective date.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.312 (2007).

2.  Acute myelogenous leukemia and myelodysplastic syndrome 
were not incurred during the veteran's period of active duty, 
and may not be presumed to have been incurred in service, 
including as due to radiation exposure.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1131, 1154, 5103(a), 5103A West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.311 (2006).

3.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.22, 3.102, 
3.159 (2007).

4.  The criteria for basic eligibility for DEA benefits under 
38 U.S.C. Chapter 35 have not been met.  38 U.S.C.A. §§ 1310, 
3500, 3501, 3510, 5103A, 5103(a) (West 2002); 38 C.F.R. §§ 
3.312, 3.807, 21.3020, 21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service Connection for the Cause of Death

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2007).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2007).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2007).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  The debilitating effects of a service-connected 
disability must have made him materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c).

At the outset, the Board notes that the veteran's death 
certificate lists the immediate cause of death as acute 
leukemia, myelogenous, due to myelodysplastic syndrome.

At the time of his death, the veteran was service-connected 
for a fracture of the tibia and fibula, varicose veins, 
hemorrhoids, degenerative joint disease of the right hip, and 
degenerative joint disease of the left knee.  The competent 
evidence does not demonstrate, nor does the appellant 
contend, any causal relationship between such service-
connected disabilities and the veteran's terminal acute 
myelogenous leukemia.  

Rather, her primary contention is that the veteran's terminal 
acute myelogenous leukemia was caused by his exposure to 
radiation during active service.  Specifically, she notes 
that he was a radar operator for several years in service.  
Additionally, she asserts that he tested and operated a 
Ground Controlled Approach (GCA) device while stationed in 
Greenland.  

The veteran's personnel records have been reviewed and such 
documents confirm duty assignments as an air traffic 
controller.  However, there is no basis for a grant of 
service connection for the cause of death due to radiation 
exposure.

Specifically, a grant of service connection for the cause of 
death cannot be established under the presumptive provisions 
of 38 C.F.R. § 3.309(d), concerning radiation-exposed 
veterans.  While leukemia is among the diseases listed under 
38 C.F.R. § 3.309(d) as being specific to radiation-exposed 
veterans, the veteran in this case does not meet the 
requirements of a radiation-exposed veteran, precluding 
application of the presumption.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(d)(3)(i),(ii) (2007).

The term "onsite participation" is defined to mean (a) During 
the official operation period of an atmospheric nuclear test, 
presence at the test site, or performance of official 
military duties in connection with ships, aircraft or other 
equipment used in direct support of the nuclear test; (b) 
During the six month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test; 
(c) Service as a member of the garrison or maintenance forces 
on Eniwetok during the periods June 21, 1951, through July 1, 
1952, August 7, 1956, through August 7, 1957, or November 1, 
1958, through April 30, 1959; (d) Assignment to official 
military duties at naval shipyards involving the 
decontamination of ships that participated in Operation 
Crossroads.  38 C.F.R. § 3.309(d)(3)(iv).

The veteran's personnel records do not indicate participation 
in any of the above radiation risk activities, and the 
appellant does not contend that such participation occurred.  
Rather, her claim is that he was exposed to radiation through 
his regular use of radar equipment during active service.  
Radar use, however, is not one of the activities recognized 
as a radiation risk for purposes of establishing presumptive 
service connection.  Accordingly, the provisions of 38 C.F.R. 
§ 3.309(d) cannot enable a grant of service connection here.  

A grant of service connection for the cause of the veteran's 
death is also not warranted under the provisions of 38 C.F.R. 
§ 3.311, concerning exposure to ionizing radiation.  While 
his leukemia is listed as a radiogenic disease under 
38 C.F.R. § 3.311(b)(2), a grant of service connection under 
38 C.F.R. § 3.311 is not warranted because there is no 
evidence that he was exposed to ionizing radiation.  

Again, the appellant asserts that the veteran was exposed to 
radiation during active service in his capacity as a radar 
operator.  She submitted a letter written by a physician 
indicating that ground radar equipment emitted radiation, 
though he made no specific conclusions with respect to the 
effects of such exposure in the veteran's case, merely noting 
that "there are many instances of radiation energy creating 
disease and injury."  

In any event, the Veterans Claims Court has taken judicial 
notice that radar equipment emits microwave-type non-ionizing 
radiation.  Rucker v. Brown, 10 Vet. App. 67, 69, 71-72 
(1997) (citing The Microwave Problem, Scientific American, 
September 1986; Effects upon Health of Occupational Exposure 
to Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984).  Therefore, radar 
exposure (non-ionizing) is not the type of radiation exposure 
anticipated by the regulation (ionizing).  

Even though 38 C.F.R. § 3.311 has been deemed inapplicable in 
this case, 
service connection for the veteran's terminal leukemia, as 
due to radiation exposure, could still be established based 
on a competent opinion indicating such causal relationship.  
Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).  
Here, however, the physician's letter discussed above did not 
establish a causal relationship between radiation exposure 
from radar equipment and the veteran's leukemia.  

For the above reasons, the claim of entitlement to service 
connection for the cause of the veteran's death as due to in-
service radiation must fail.  Moreover, the appellant does 
not contend, and evidence of record does not otherwise 
establish, that his terminal leukemia was incurred as a 
result of any other incident of active service.  Indeed, the 
disease was not demonstrated until 2002, over 30 years 
following his discharge from active service.  

In this regard, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Moreover, there is no competent clinical opinion of 
record which relates the veteran's terminal acute myelogenous 
leukemia to active service or to any service-connected 
disability.  In sum, there is no support for a grant of 
service connection for the cause of the veteran's death.  As 
such, the appeal is denied.

II.  Entitlement to DIC Under the Provisions of 38 U.S.C. 
§ 1318

Applicable law and regulations provide that the VA will pay 
DIC benefits to the surviving spouse of a deceased veteran 
who was in receipt of, or entitled to receive compensation, 
at the time of his death for a service- connected disability 
that was rated totally disabling if the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death; was rated by the VA 
as totally disabling continuously since the veteran's release 
from active duty and for at least five years immediately 
preceding death; or rated by the VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death, if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22.

Pursuant to a decision by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in August 2001 
finding that regulations regarding "hypothetical 
entitlement" to DIC were inconsistent and ordering a stay, 
VA suspended adjudication of all claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the veteran was not rated 
totally disabled for a continuous period of at least ten 
years prior to death.  National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) (NOVA I).  

Subsequent to additional rule-making by VA, the Federal 
Circuit revised the stay order, and directed VA to process 
all DIC claims except for claims under 38 U.S.C.A. 
§§ 1311(a)2, 1318, where a survivor seeks to reopen a claim 
on the grounds of new and material evidence.  National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  
As such, the temporary stay on the adjudication of affected 
38 U.S.C. §§ 1311(a)(2) and 1318 claims was lifted, except 
where a survivor seeks to reopen a claim that was finally 
decided during the veteran's lifetime on the grounds of new 
and material evidence.  

In this case, there is no basis to conclude that the 
appellant has submitted evidence that may be construed as an 
attempt to reopen a finally decided claim.  Therefore, the 
Board finds the stay as to this § 1318 claim has been lifted 
and the claim is ready for appellate consideration.

"Entitled to receive" means that at the time of death, the 
veteran had a service-connected disability rated totally 
disabling by VA but was not receiving compensation for any of 
various administrative reasons delineated, or if the veteran 
had applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error (CUE) in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date.  
38 C.F.R. § 3.22(b) (2007).  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  

Allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, the VA's breach of 
its duty to assist cannot form a basis for a claim of CUE.  
See 38 U.S.C.A. § 5109A (2002); 38 C.F.R. § 3.105(a) (2005); 
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Baldwin 
v. West, 13 Vet. App. 1 (1999); Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999); Link v. West, 12 Vet. App. 39 (1998); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).

Based upon the evidence of record, the Board finds the 
appellant is not entitled to DIC under 38 U.S.C.A. § 1318.  
Significantly, the veteran was not service-connected for a 
100 percent disabling.  From 1987 until his death in 2003, he 
was in receipt of a 30 percent rating for a fracture of the 
tibia and fibula, and a 30 percent rating for bilateral 
varicose veins.  He had no other compensably rated service-
connected disabilities.  Therefore, at the time of his death 
he was, by definition, not in receipt of, or entitled to 
receive, compensation for service-connected disability that 
was continuously rated totally disabling for a period of 10 
or more years immediately preceding death.  

Moreover, since the veteran was discharged from active duty 
in 1968, the 5-year rule of § 1318 does not apply.  In 
addition, there is no allegation of CUE regarding any rating 
decision as to his service-connected disabilities.

Thus, the basic threshold criteria for establishing 
entitlement to benefits under 38 U.S.C.A. § 1318 are not met.  
See Rodriquez v. Nicholson, 19 Vet. App. 275 (2005) (DIC 
claims filed on or after January 21, 2000, are not subject to 
hypothetical entitlement analysis).  While the Board regrets 
that the outcome to the appellant is not favorable, the claim 
must necessarily be denied as a matter of law.

III.  Entitlement to DEA Benefits Under 38 U.S.C. Chapter 35

The appellant claims entitlement to educational assistance 
benefits under Title 38, Chapter 35.  According to law, the 
surviving spouse of a veteran will have basic eligibility for 
benefits where the veteran was discharged from service under 
other than dishonorable conditions, and had a permanent total 
service-connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807(a) (2007).  

In this case, the veteran did not have a permanent total 
service-connected disability at the time of his death, and, 
as decided above, the cause of the veteran's death has not 
been shown to be service-related.  Accordingly, the Board 
finds that the appellant has not met the criteria for 
eligibility for DEA benefits.  See Sabonis, 6 Vet. App. 426 
(1994).

IV.  Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in April 2003, June 2003, and July 2003 
that fully addressed all four notice elements and were sent 
prior to the initial RO decision in this matter.  The letters 
informed her of what evidence was required to substantiate 
the claims and of her and VA's respective duties for 
obtaining evidence.  She was also asked to submit evidence 
and/or information in her possession to the RO.  

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the Board finds 
that no further notice is needed as to any disability rating 
or effective date matters. Although for a DIC claim, the 
appellant would not be assigned a disability rating, an 
effective date would be assigned; however, since the claim is 
being denied as a matter of law, any question as to the 
appropriate effective date to be assigned is rendered moot.  

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of her case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a claim for benefits, there are four factors 
for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran's terminal acute myelogenous 
leukemia was not manifest until many decades following 
separation from active service.  The competent evidence does 
not otherwise suggest a causal relationship between such 
terminal illness and an incident active service, nor is there 
any showing of that he participated in a radiation risk 
activity.  For these reasons, it is determined that it is not 
necessary to acquire an etiologic opinion here, even under 
the low threshold of McLendon. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical and personnel records, as well as post-
service reports of VA and private treatment and examination.  
Moreover, the appellant's statements in support of her claim 
are of record.  

The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under the provisions of 38 U.S.C. 
§ 1318 is denied.

Entitlement to DEA benefits under the provisions of 38 U.S.C. 
Chapter 35 is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


